
	

113 HRES 751 IH: Expressing the sense of the House of Representatives that a commemorative postage stamp should be issued in honor of the Chinese railroad workers from 1865 to 1869, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 751
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Ms. Meng (for herself, Ms. Chu, Mrs. Napolitano, Ms. Titus, Mr. Sablan, Ms. Lee of California, Mr. Faleomavaega, Mr. Honda, Ms. Velázquez, Ms. Moore, and Ms. Speier) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that a commemorative postage stamp should be
			 issued in honor of the Chinese railroad workers from 1865 to 1869, and
			 that the Citizens’ Stamp Advisory Committee should recommend to the
			 Postmaster General that such a stamp be issued.
	
	
		Whereas the Transcontinental Railroad was one of the most remarkable engineering feats of the 19th
			 century;
		Whereas the construction of the Transcontinental Railroad took six years and stretched for nearly
			 2,000 miles;
		Whereas the completion of the Transcontinental Railroad facilitated commerce and reduced
			 cross-country travel times from 6 months to a single week after being
			 completed;
		Whereas the 150th anniversary of the completion of the Transcontinental Railroad will take place on
			 May 10, 2019;
		Whereas nearly 12,000 Chinese immigrants were employed in the construction of the Transcontinental
			 Railroad, comprising more than 80 percent of the workforce of Central
			 Pacific Railroad Company;
		Whereas the Chinese railroad workers were considered indispensable by their foremen and were
			 respected for their work ethic and discipline;
		Whereas the Chinese railroad workers set a world record by laying 10 miles of railroad track in
			 just one work day;
		Whereas the Chinese railroad workers were given the most difficult, dangerous jobs and were paid
			 lower wages than other railroad workers;
		Whereas nearly 1,200 Chinese railroad workers died from work accidents, avalanches, and explosions
			 while working in the Sierra Nevada Mountains;
		Whereas the Department of Labor has inducted the Chinese railroad workers into the Labor Hall of
			 Honor for their courage in organizing in pursuit of fair wages and safe
			 working conditions;
		Whereas the Chinese railroad workers set an example for the millions of Asian Americans who came to
			 the United States after them through their fight against discrimination;
		Whereas both the descendants of these workers and the wider Asian-American community view the
			 sacrifices of the Chinese railroad workers as being integral to the
			 creation of the vibrant and growing Asian-American community that exists
			 throughout the country today; and
		Whereas the Chinese railroad workers continue to have a profound, positive impact on the American
			 way of life by advancing the ideals of equal opportunity and the dignity
			 of work for everyone: Now, therefore, be it
	
		That it is the sense of the House of Representatives that—
			(1)a commemorative postage stamp should be issued by the United States Postal Service honoring the
			 Chinese railroad workers; and
			(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a
			 postage stamp be issued.
			
